DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
	Claims 1-10 are pending and allowed. The following is an examiner’s statement of reasons for allowance: 	
	The closest prior art of Lewis et al. (US 2015/0301208) teaches implementations of various technologies for a method for seismic data processing. The method may receive seismic data for a region of interest. The seismic data may be acquired in a seismic survey. The method may determine a seismic image based on the acquired seismic data and an earth model of the region of interest. The method may determine simulated seismic data based on the earth model. The method may determine an objective function that represents a mismatch between the acquired seismic data and the simulated seismic data. The method may determine a diffusion tensor using geological information from the seismic image. The method may update the earth model using the diffusion tensor with the objective function.
	Still further, Gordon et al. teaches a method for generalized gradient descent.  
	In regards to independent claim 1, neither Lewis nor Gordon, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
	 computer processing unit executes a plurality of search steps to improve a vector x so that x minimizes or maximizes a value of a function of x, f(x), each search step includes: 
	a) assigning a vector g a gradient of f(x); 
	b) using g to determine a search direction vector, changing x by using the determined search direction vector, and determining a gradient of f(x); 
	c) using g and the gradient determined in b) to determine a step size, approximating a gradient of f(x) by using g, the determined gradient in b), and the determined step size, wherein x is determined by using the determined search direction vector and the step size, and determining if a convergence condition is satisfied; 
	d) if the convergence condition is not satisfied, assigning the approximated gradient of f(x) to g and returning to step b); 
	e) if the convergence condition is satisfied, outputting x determined by using the determined search direction vector and the step size to the computer control unit.
	Independent claims 4 and 7 respectively contain similar limitations drawn to a corresponding system and computer readable medium of claim 1 and are therefore allowable for similar reasons.
	In regards to independent claim 10, no reference taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations of the claim(s): 
the computer processing unit is configured to perform a non-linear optimization to improve a vector x by means of a quadratic approximation with one gradient calculation per step, the improved vector x being an output of the non-linear optimization; and the improved vector x and an input received from the at least sensor being used to generate a control signal for the at least one manipulating device; and to control the at least one manipulating device by automatically changing a status of the steering, the accelerator, or the brake.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666